Citation Nr: 1550084	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for residuals of a fractured T-1 transverse process.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

No residual of a fractured T-1 transverse process has been present during the period of the claim.
 

CONCLUSION OF LAW

The criteria for a compensable disability rating for a T-1 transverse process fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to notify, the Board notes that the Veteran's claim was filed as a fully developed claim in January 2012.  The VA Form 21-526EZ includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Therefore, the claim form satisfies VA's duty to notify.

The record also reflects that all service treatment records (STRs), VA treatment records, and available post-service private treatment records identified by the Veteran have been obtained.  The Veteran has been afforded VA examinations in January 2012 and December 2013, and a VA addendum opinion in March 2014.  The Board finds the VA examination reports and addendum opinion to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners address all applicable rating criteria for the Veteran's T-1 transverse process fracture.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's T-1 transverse process fracture is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Degenerative arthritis of the spine is to be evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: 

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees.  

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable evaluation for old fracture of the transverse process at T-1, effective September 1968.  In December 2011, the Veteran claimed that the disability warranted an increased rating.

For the reasons explained below, the Board has determined that a compensable evaluation is not warranted for the Veteran's T-1 transverse process fracture.

In connection with his claim for an increased rating, the Veteran reported that he had difficulty moving, bending, and twisting his back, and that he had pain that caused difficulty sleeping.  He indicated that his back pain causes occupational limitations.

In a January 2012 VA examination report, the examiner noted diagnoses of a past closed fracture of a thoracic vertebrae and 2012 diagnoses of thoracic spine spondylosis and arthritis.  The Veteran reported pain with any neck movement and occasional pain at rest, with intermittent shooting pain into the right shoulder, and no flare-ups.  The examiner measured forward flexion of 90 or greater, extension of 30 degrees, lateral flexion of 25 degrees, lateral rotation 30 degrees or greater, and found no additional limitation of motion upon repetition.  The examiner reported functional loss of less movement than normal and pain on movement, but no localized tenderness, muscle spasm, decreased muscle strength, radiculopathy, intervertebral disc syndrome (IVDS), or incapacitating episodes.  The Veteran reported that he was limited to lifting 50 pounds due to his neck and back arthritis.  The examiner opined that the Veteran's current symptoms were due to thoracic spine spondylosis and arthritis, the thoracic spine disabilities were less likely than not related to service, and that the disabilities were more likely related to natural aging.  The examiner explained that the thoracic arthritis was not consistent with traumatic or overuse injury, like the injury sustained in active duty, but rather was a chronic degenerative process.

In a December 2013 VA examination report, the examiner noted a 1960s healed closed fracture of the transverse process on the right side of the T-1 vertebrae that was treated with a sympathectomy of the lower cervical and upper thoracic spine in March 1972.  The Veteran reported back pain since that was treated with chiropractics and stated that he had current constant back pain in the upper and lower thoracic spine and occasional cervical spine pain that radiated to the right shoulder.  The examiner measure forward flexion of 90 degrees or greater, extension 25 degrees with objective painful motion at 15 degrees, right lateral flexion of 30 degrees or greater, left lateral flexion of 25 degrees, right lateral rotation of 30 degrees or greater with objective painful motion at 25 degrees, and left lateral rotation of 25 degrees, with no additional limitation of motion on repetition.  The examiner found functional impairment included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing, diffuse tenderness of the spinous processes of lumbar and thoracic spine, normal muscle strength, normal deep tendon reflexes, and no radiculopathy,  IVDS, incapacitating episodes, muscle spasm or guarding resulting in abnormal gait or spinal contour.  The examiner diagnosed degenerative disc disease of the low cervical, thoracic, and lumbar spine and concluded that the in-service shrapnel wound to the right shoulder that caused a right thoracic transverse process fracture did not cause the diffuse arthritis of the spine in the lumbar, thoracic, or cervical regions.  The examiner opined that the current arthritis was less likely than not caused by the in-service transverse process fracture because a fracture to an isolated transverse process could not account for all of the degenerative changes in the spine.  The examiner explained that the arthritis was more likely than not caused by the Veteran's genetic dispositions, body habitus, activity level and use, and body mechanics.

In a February 2014 VA addendum opinion, the examiner indicated review of the record and opined that there were no signs of residual complications from a healed right upper thoracic transverse process fracture in the Veteran's X-ray reports.  The examiner explained that the Veteran complained of diffuse pain and tenderness to palpation throughout the vertebral column; however, an isolated unilateral upper thoracic spine transverse process fracture would cause localized pain and discomfort at the level and laterality of the injury.  The examiner stated that such localized pain typically abated as the soft tissue trauma heals and the bones unite but pain could persist longer if the fracture proceeded to a nonunion.  However, the examiner noted that the original injury was about 47 years prior and no pain would be expected from that type of injury at this time.  The examiner concluded that the objective findings on examination were attributable to the Veteran's non-service connected spondylosis and arthritis and not related to the healed T-1 transverse process fracture.

After careful review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's residuals of a T-1 transverse process fracture.  The preponderance of the evidence is against a finding that the Veteran's pain and functional limitations are related to his service-connected disability.

The Board notes that there is no competent evidence linking the Veteran's T-1 transverse process fracture to the Veteran's back symptoms during the period of the claim.  The Board acknowledges that the Veteran sincerely believes that his T-1 transverse process fracture is manifested by symptoms of pain, tenderness, limited motion, and functional limitations; however, he does not possess the medical expertise required to determine whether a T-1 transverse process fracture or non-service connected thoracic spine spondylosis and arthritis causally relate to such symptoms.  Moreover, the Board finds that the VA examiner's February 2014 opinion to be probative evidence against the claim as the addendum opinion addresses the Veteran's complete medical history and is well-supported and consistent with the factual background.

Accordingly, the Board must conclude that a compensable evaluation is not warranted because there are no residuals of a T-1 transverse process fracture.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's T-1 transverse process fracture is not productive of any symptoms or functional impairment.  In other words, there are no disabling manifestations of the transverse process fracture.  Therefore, referral of this claim for extra-schedular consideration is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

A compensable evaluation for T-1 transverse process fracture is denied.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


